DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 08/12/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement(s)  is/are being considered by the examiner. 

Examiner Statement Regarding 35 USC 101
The instant application is directed to using a SIM card in connection with a mobile device, which are used for security purposes while user is conducting various electronic transactions. There is no abstract idea.

Claim Rejections – 35 USC 103


In the event the determination of the status of the application as subject to AIA  35 USC 102 and 103 (or as subject to pre-AIA  35 USC 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 USC 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 USC 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating
     obviousness or nonobviousness.


Claims 1 - 20   are rejected pursuant to 35 USC 103 as being unpatentable over  Colegate (US20160080944A1) in view of  Bin (CN108365857B, an English copy of which appears in the file wrapper).

Note that claim 20 is mapped immediately below because it has several limitations in addition to claims 1 and 11, and it reads on claims 1 and 11.
Regarding claims 1, 11, and 20:
Colegate discloses:
transmit, to the card chip, a first message, ("Through use of the public key 175 upon reading the signed message 320, a session may be initiated and a verification request 340 may be issued.", [041]) and ("According to various embodiments, a mobile device user identifier may be associated with transaction account information of the mobile device user, a unique SIM card hardware identifier of a SIM card of a mobile device, and a unique mobile device hardware identifier in an electronic registry by a fraud prevention computer system. Public key data may be transmitted to a pre-provisioned memory location of the SIM card. The public key data may be securely stored in the pre-provisioned memory location of the SIM card.", [009]);
wherein the first message includes at least one selected from the group of user device information, transaction information, and card chip information; ("Through use of the public key 175 upon reading the signed message 320, a session may be initiated and a verification request 340 may be issued.", [041]) and ("According to various embodiments, a mobile device user identifier may be associated with transaction account information of the mobile device user, a unique SIM card hardware identifier of a SIM card of a mobile device, and a unique mobile device hardware identifier in an electronic registry by a fraud prevention computer system. Public key data may be transmitted to a pre-provisioned memory location of the SIM card. The public key data may be securely stored in the pre-provisioned memory location of the SIM card.", [009]);
receive, from the card chip, an encrypted first message, ("The registry host may associate the mobile device hardware identifier information intercepted with the transmitted transaction request message and determine if the results are associated with the expected mobile device hardware identifier information stored in the electronic registry associated with the mobile device.", [008]) and ("According to various embodiments, the IMSI 145 number may be linked to the IMEI 135 number and a funding source that an individual/user wants to pay from. This may be accomplished via a funding source link request 120. A registry 220 may encrypt and store the funding source information. A stand-in token linked to the funding source information may be stored the mobile SIM 260 card.", [035]) and ("As disclosed herein, a secure mutual authentication process is described in terms of encrypting and/or decrypting security keys. However, the present disclosure contemplates authentication by way of encrypting and decrypting any type of security protocol. For example, the present disclosure contemplates the use of digital signatures, digital certificates, GPS information, identifier information, and the like.", [039]);
wherein the encrypted first message comprises the first message encrypted by one or more authentication protocols; ("The messages described here may conform to the USSD messaging protocol. For instance, each message may be limited to a 182 characters maximum. For instance, the public key 155 may be sent in a first message limited to 182 characters followed by a second message containing additional transaction information. According to various embodiments the private key 125 may be combined with additional information, such as the information which is being encrypted in a single USSD message. These messages may conform to the X509 certificate standard.", [059]);
transmit the encrypted first message for verification; ("According to various embodiments, a transaction request may be transmitted from/via the mobile device over a mobile network to a trusted certificate authority for verification of a public key associated with the mobile transaction request.", [007]) and ("As previously described, using the public key 175 the signed message 320 may be decrypted to uncover the details of the verification request 340.", [046]) and (" Later, the additional details of the mobile transaction request 360 may be transmitted from the mobile device and verified by the trusted certificate authority 230.", [047]);
receive a second message indicative of an outcome of the verification, ("Aspects of the system may validate the SIM card hardware identifier information captured with the transaction request message against expected SIM card hardware identifier information stored in the electronic registry and associated with the received public key. Aspects of the system may verify that the private key data is correct. If multiple factors are correct, transaction account information may be appended to and/or transmitted with the transaction request message. The appended transaction request may be transmitted to a processor for authorization.", [012]) and ("In response to a correct public key 175 being verified/established, expected IMSI 145 and IMEI 135 data being found, then the SIM card 260 and specific mobile device is authenticated.", [051]);
wherein the second message comprises one or more access privileges; ("The data set annotation may also be used for other types of status information as well as various other purposes. For example, the data set annotation may include security information establishing access levels. The access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets. In one example, the data set annotation indicates that only the data set owner or the user are permitted to delete a data set, various identified users may be permitted to access the data set for reading, and others are altogether excluded from accessing the data set. However, other access restriction parameters may also be used allowing various entities to access a data set with various permission levels as appropriate.", [099]);
display a verification notification in response to the verification confirmation; and  ("In response to a correct public key 175 being verified/established, expected IMSI 145 and IMEI 135 data being found, then the SIM card 260 and specific mobile device is authenticated. At this time, the MSISD 140 may be reviewed to indicate that this is in fact a domestic transaction, and that the transfer of data/call is occurring in the expected geographic location.", [051]) and ("Optionally, any of these identifiers may be used for validation and/or verification processes.", [030]) and ("Additional parameters, including the account's country of issue and its previous payment history, may be used to gauge the probability of the transaction being approved. In response to the payment processor receiving confirmation that the transaction account details have been verified, the information may be relayed back to the merchant, who will then complete the payment transaction.", [0130]);
access information subject to at least one of the one or more access privileges.  ("The data set annotation may also be used for other types of status information as well as various other purposes. For example, the data set annotation may include security information establishing access levels. The access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets. In one example, the data set annotation indicates that only the data set owner or the user are permitted to delete a data set, various identified users may be permitted to access the data set for reading, and others are altogether excluded from accessing the data set. However, other access restriction parameters may also be used allowing various entities to access a data set with various permission levels as appropriate.", [099]).
Colegate does not expressly disclose, but Bin teaches:
A non-transitory computer-accessible medium storing instructions that, when executed by a processor, cause the processor to: prompt a removal of a card chip;     ("The invention discloses a method for prompting pulling out of an SIM card, a mobile terminal and a storage medium, wherein the method comprises the following steps: a chip with a register is arranged on a card slot of a mobile terminal in advance; when the mobile terminal detects that the card slot is inserted, the mobile terminal is triggered to be connected with the chip of the register and supplies power to the chip of the register; the method comprises the steps that the value of a register is obtained from a chip of the register at regular time, if the obtaining of the register fails, the card slot is prompted to be pulled out, and if the obtaining succeeds, the card slot is prompted to be inserted; the invention can be correctly detected when the user pulls out the SIM card slot in the mobile terminal with the waterproof function, even if no card exists in the SIM card slot, the invention cannot be used for exception, thereby reminding the user to put the card slot back to avoid the waterproof function of the mobile terminal from disappearing, and providing convenience for the user.", [ABSTRACT]) and ("A computer readable storage medium, wherein the computer readable storage medium stores one or more programs, which are executable by one or more processors to implement the steps in the method for prompting the removal of a SIM card of a waterproof mobile terminal.", [paragraph 30 post "Disclosure of Invention");
prompt an insertion of the card chip into a card chip insertion slot of a user device;  ("The invention discloses a method for prompting pulling out of an SIM card, a mobile terminal and a storage medium, wherein the method comprises the following steps: a chip with a register is arranged on a card slot of a mobile terminal in advance; when the mobile terminal detects that the card slot is inserted, the mobile terminal is triggered to be connected with the chip of the register and supplies power to the chip of the register; the method comprises the steps that the value of a register is obtained from a chip of the register at regular time, if the obtaining of the register fails, the card slot is prompted to be pulled out, and if the obtaining succeeds, the card slot is prompted to be inserted; the invention can be correctly detected when the user pulls out the SIM card slot in the mobile terminal with the waterproof function, even if no card exists in the SIM card slot, the invention cannot be used for exception, thereby reminding the user to put the card slot back to avoid the waterproof function of the mobile terminal from disappearing, and providing convenience for the user.", [ABSTRACT]);
determine an orientation of the card chip after the insertion of the card chip into the card chip insertion slot; In accordance with Broadest Reasonable Interpretation of claim terms, the so called "orientation" post card insertion is interpreted to mean that the said SIM is correctly oriented in the slot so that it is functional / detected by the device ("The invention discloses a method for prompting pulling out of an SIM card, a mobile terminal and a storage medium, wherein the method comprises the following steps: a chip with a register is arranged on a card slot of a mobile terminal in advance; when the mobile terminal detects that the card slot is inserted, the mobile terminal is triggered to be connected with the chip of the register and supplies power to the chip of the register; the method comprises the steps that the value of a register is obtained from a chip of the register at regular time, if the obtaining of the register fails, the card slot is prompted to be pulled out, and if the obtaining succeeds, the card slot is prompted to be inserted; the invention can be correctly detected when the user pulls out the SIM card slot in the mobile terminal with the waterproof function, even if no card exists in the SIM card slot, the invention cannot be used for exception, thereby reminding the user to put the card slot back to avoid the waterproof function of the mobile terminal from disappearing, and providing convenience for the user.", [ABSTRACT]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Colegate to incorporate the teachings of Bin because Colegate would be more efficient, versatile  and/or marketable if it were to expressly prompt user to install  / remove said SIM card in the mobile device when appropriate as done in Bin. (see Bin at its title "SIM card pull-out prompting method, mobile terminal and storage medium").

Regarding claims 2 and 15:
The combination of Colegate and Bin disclose all limitations of claims 1 and 11, respectively;
Bin further teaches:
wherein the application is configured to prompt the removal of the card chip in response to one or more transactions. ("The invention discloses a method for prompting pulling out of an SIM card, a mobile terminal and a storage medium, wherein the method comprises the following steps: a chip with a register is arranged on a card slot of a mobile terminal in advance; when the mobile terminal detects that the card slot is inserted, the mobile terminal is triggered to be connected with the chip of the register and supplies power to the chip of the register; the method comprises the steps that the value of a register is obtained from a chip of the register at regular time, if the obtaining of the register fails, the card slot is prompted to be pulled out, and if the obtaining succeeds, the card slot is prompted to be inserted; the invention can be correctly detected when the user pulls out the SIM card slot in the mobile terminal with the waterproof function, even if no card exists in the SIM card slot, the invention cannot be used for exception, thereby reminding the user to put the card slot back to avoid the waterproof function of the mobile terminal from disappearing, and providing convenience for the user.", [ABSTRACT]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Colegate to incorporate the teachings of Bin because Colegate would be more efficient, versatile  and/or marketable if it were to expressly prompt user to install  / remove said SIM card in the mobile device when appropriate as done in Bin. (see Bin title "SIM card pull-out prompting method, mobile terminal and storage medium").
Regarding claim 3:
The combination of Colegate and Bin disclose all limitations of claim 2;
Colegate further teaches:
wherein the application is configured to complete the one or more transactions based on the verification message.  (" The original transaction request 360 may include an amount of value to transfer and to whom. The network may complete/transfer the details of the transaction to an issuer and/or aquirer 200. In response to the transaction being completed a memorilization of the authorization of the transaction may be communicated to any party to the transaction.", [053]).



Regarding claims 4 and 17:
The combination of Colegate and Bin disclose all limitations of claims 1 and 11, respectively:
Bin further teaches:
wherein the card chip insertion slot comprises a tray configured to receive the card chip.  ("On the other hand, the mobile terminal needs to perform a communication function by installing an operator-provided SIM CARD (abbreviated as subscriber identity MODULE CARD), and since the SIM CARD is directly connected to the internal circuit of the mobile terminal, if the SIM CARD is not re-inserted when the SIM CARD slot is removed, the mobile terminal loses the waterproof function. When the SIM card is arranged in the card slot of the mobile terminal, the card slot is pulled out to trigger the SIM card to drop the card, so that the mobile terminal detects that the SIM card slot is pulled out, and when the SIM card is not arranged in the mobile terminal, the card slot is pulled out to not trigger any action, and at the moment, if the user does not replace the card slot into the mobile terminal again, the mobile terminal loses the waterproof function.", [paragraph two post "Background"], noting that the claimed "tray" and the "card slot" as above are synonymous.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Colegate to incorporate the teachings of Bin because Colegate would be more efficient, versatile  and/or marketable if it were to expressly prompt user to install  / remove said SIM card in the mobile device when appropriate as done in Bin. (see Bin title "SIM card pull-out prompting method, mobile terminal and storage medium").
Regarding claims 5 and 18:
The combination of Colegate and Bin disclose all limitations of claims 1 and 11, respectively:
Colegate further teaches
wherein the card chip insertion slot comprises a subscriber identity module (SIM) slot.  ("References to a SIM card may be referring to a subscriber identity module or subscriber identification module (SIM).", [067]).
Regarding claims 6 and 16:
The combination of Colegate and Bin disclose all limitations of claims 1 and 15, respectively:
Bin further teaches
wherein the removal of the card chip includes at least one selected from the group of a push button process, a latched slide process, an adhesive process, and a snap process.  ("The invention discloses a method for prompting pulling out of an SIM card, a mobile terminal and a storage medium, wherein the method comprises the following steps: a chip with a register is arranged on a card slot of a mobile terminal in advance; when the mobile terminal detects that the card slot is inserted, the mobile terminal is triggered to be connected with the chip of the register and supplies power to the chip of the register; the method comprises the steps that the value of a register is obtained from a chip of the register at regular time, if the obtaining of the register fails, the card slot is prompted to be pulled out, and if the obtaining succeeds, the card slot is prompted to be inserted; the invention can be correctly detected when the user pulls out the SIM card slot in the mobile terminal with the waterproof function, even if no card exists in the SIM card slot, the invention cannot be used for exception, thereby reminding the user to put the card slot back to avoid the waterproof function of the mobile terminal from disappearing, and providing convenience for the user.", [ABSTRACT]), the SIM card may be pushed like a button or pulled into position as above.
It would have been obvious to one of ordinary skill in the art before the effective filing date of this application to have modified Colegate to incorporate the teachings of Bin because Colegate would be more efficient, versatile  and/or marketable if it were to expressly prompt user to install  / remove said SIM card in the mobile device when appropriate as done in Bin. (see Bin title "SIM card pull-out prompting method, mobile terminal and storage medium").
Regarding claim 7:
The combination of Colegate and Bin disclose all limitations of claim 1:
Colegate further teaches
wherein the first message contains at least one selected from the group of user device information, transaction information, and card chip information.  ("Through use of the public key 175 upon reading the signed message 320, a session may be initiated and a verification request 340 may be issued.", [041]) and ("According to various embodiments, a mobile device user identifier may be associated with transaction account information of the mobile device user, a unique SIM card hardware identifier of a SIM card of a mobile device, and a unique mobile device hardware identifier in an electronic registry by a fraud prevention computer system. Public key data may be transmitted to a pre-provisioned memory location of the SIM card. The public key data may be securely stored in the pre-provisioned memory location of the SIM card.", [009]);
Regarding claim 8:
The combination of Colegate and Bin disclose all limitations of claim 7:
Colegate further teaches
wherein at least one selected from the group of user device information, transaction information, and card chip information is matched with information accessible to the server for verification. (" Thus, an IMEI 135 number may be matched to a registry 220 to determine if the mobile device is commissioned or decommissioned. IMEIs 135 are device specific codes. Each device of a manufacture has its own specific IMEI 135 code.", [028]).  
Regarding claim 9:
The combination of Colegate and Bin disclose all limitations of claim 1:
Colegate further teaches:
wherein the second message comprises one or more access privileges associated with private information. ("The data set annotation may also be used for other types of status information as well as various other purposes. For example, the data set annotation may include security information establishing access levels. The access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets. In one example, the data set annotation indicates that only the data set owner or the user are permitted to delete a data set, various identified users may be permitted to access the data set for reading, and others are altogether excluded from accessing the data set. However, other access restriction parameters may also be used allowing various entities to access a data set with various permission levels as appropriate.", [099]).
Regarding claim 10:
The combination of Colegate and Bin disclose all limitations of claim 9:
Colegate further teaches:
wherein the application is further configured to access at least a portion of the private information in response to receipt of the one or more access privileges.  ("A user transaction account may be linked to the provided values in a registry 220. A private key 125 may be generated by a trusted certificate authority 230 to facilitate an exchange of information. The private key 125 may be mapped 130 to the IMEI 135, MSISDN 140, and/or the IMSI 145. A trusted certificate authority 230 may generate 155 a public key 155 which along with private key 125 data, allows access to communication session over a network. This private key and/or private key public key pair may be stored to the SIM 260 card.", [036]).
Regarding claim 12:
The combination of Colegate and Bin disclose all limitations of claim 11:
Colegate further teaches:
requesting, by the application, one or more multifactor authentication inputs.  ("A system and method are disclosed herein leveraging financial networks standards with mobile device data and SIM card chip knowledge to authenticate a device. For instance, a party to a transaction may utilize these elements of information, not traditionally associated with wireless transactions, to achieve a lower probability of fraud and/or a higher confidence associated with the transaction.", [ABSTRACT]).
Regarding claim 13:
The combination of Colegate and Bin disclose all limitations of claim 12:
Colegate further teaches:
wherein the one or more multifactor authentication inputs comprises at least one selected from the group of a password, an identification number, and a biometric input.  ("A SIM card may contains its unique serial number (ICCID), international mobile subscriber identity (IMSI), security authentication and ciphering information, temporary information related to the local network, a list of the services the user has access to and two passwords: a personal identification number (PIN) for ordinary use and a personal unblocking code (PUK) for PIN unlocking. SIM cards are not traditionally used in financial transfers.", [069]).

Regarding claim 14:
The combination of Colegate and Bin disclose all limitations of claim 13:
Colegate further teaches:
retrieving, by the application, identification data stored by the card chip as an auxiliary multifactor authentication input.  ("Aspects of the system may validate the SIM card hardware identifier information captured with the transaction request message against expected SIM card hardware identifier information stored in the electronic registry and associated with the received public key. Aspects of the system may verify that the private key data is correct. If multiple factors are correct, transaction account information may be appended to and/or transmitted with the transaction request message. The appended transaction request may be transmitted to a processor for authorization.", [012]).
Regarding claim 19:
The combination of Colegate and Bin disclose all limitations of claim 11:
Colegate further teaches:
wherein the verification confirmation comprises one or more access privileges, the method further comprising: accessing, by the application, information protected by the one or more access privileges in response to receipt of the verification confirmation.  ("The data set annotation may also be used for other types of status information as well as various other purposes. For example, the data set annotation may include security information establishing access levels. The access levels may, for example, be configured to permit only certain individuals, levels of employees, companies, or other entities to access data sets, or to permit access to specific data sets based on the transaction, merchant, issuer, user or the like. Furthermore, the security information may restrict/permit only certain actions such as accessing, modifying, and/or deleting data sets. In one example, the data set annotation indicates that only the data set owner or the user are permitted to delete a data set, various identified users may be permitted to access the data set for reading, and others are altogether excluded from accessing the data set. However, other access restriction parameters may also be used allowing various entities to access a data set with various permission levels as appropriate.", [099]).

Additional Comments


The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see attached form 892.
Takahashi (WO2013022719A1, a copy of this document is in the file wrapper) - Methods and systems are provided that provide a portable, cryptographic hardware-software device allowing balancing of the needed heightened security while maintaining the modified communication device's original features and value. The system comprises a single chip comprising a self-contained security boundary and cryptographic processing, and is enabled to quickly and easily connect to and modify an existing, commercial, off the shelf mobile communication device. The systems may be enabled to modify the existing device by being contained in hardware, for example the battery of a smart phone. Then, the system may be connected to the existing device's interface, for example via a "micro-USB" or other suitable connection, and subsequently provide cryptographic functionality to the existing device.
Draper (GB2541013A) a copy of this document is in the file wrapper) - A user identification system comprises user equipment 101, such as a smartphone or other mobile device, having a user identity application. A physical token 103, such as a machine-readable travel document (MRTD), is connected in use to the user equipment 101 via a wired data connection. The physical token 103 comprises a secure element 106, such as a SIM, storing user identity data, and a secure responder 110 storing security data, wherein the secure element is used to authenticate the secure responder of the physical token using the security data. If authentication of the secure responder 110 is achieved, the identity data is provided to the user identity application for communication by the user equipment 101 to a remote device. The physical token 103 may be detachably connected to the user equipment 101 so as to allow it to be used with other user equipment. The physical token 103 may be provided as a case for the user equipment. The system may be arranged as an electronic identity card, such as an electronic passport, or e-passport.

Bosquet (US20130068844A1) - A microcircuit card (2) and held within a carrier card (3) is generally shown as 1 in FIG. 1. The microcircuit card (2) is bounded on all edges except one edge (10 a) which is free. The free edge (10 a) is substantially in alignment with an edge (7) of a carrier card (3). The microcircuit card and carrier card are held together by connections (12), which can be broken to release the microcircuit card (20) so it can be used independently of the carrier card. The position of the microcircuit card allows it to be easily and cleanly removed from the carrier card.
Takesi (US4960983A) - A system for noncontact transfer of information between an IC card and a card reader/writer, wherein the IC card and the card reader/writer each comprises an IC chip having a logic circuit and at least one electromagnetically inductive coil for transfer of information integrated therein. A power supply is located at least partly on the IC card for providing power to the IC chip of the IC card.
Trueggelmann (DE19606789C2, a copy of this document is in the file wrapper) - Constructional details, e.g. mounting of circuits in the carrier the record carrier consisting of two or more mechanically separable parts comprising a first part capable of functioning as a record carrier on its own and a second part being only functional as a form factor changing part, e.g. SIM cards type ID 0001, removably attached to a regular smart card form factor.

	/MATTHEW COBB/            Examiner, Art Unit 3698
	/BRUCE I EBERSMAN/           Primary Examiner, Art Unit 3698